                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:12-CR-58-BO
                                 No. 7:16-CV-209-BO

 LAMONTADEVONTA WALLACE,                      )
                  Petitioner,                 )
                                              )
 v.                                           )                      ORDER
                                              )
. UNITED STATES OF AMERICA,                   )
                       Respondent.            )



        This cause comes before the Court on petitioner's motion to vacate, set aside, or correct

 sentence pursuant to 28 U.S.C. § 2255. The stay previously entered in this matter has been lifted,

 and the parties have been permitted to file supplemental briefing. For the reasons that follow,

 petitioner's§ 2255 motion is DENIED.

                                         BACKGROUND

        Petitioner, Wallace, was sentenced to 106 months' imprisonment after pleading guilty to

charges of interference with commerce by robbery (Hobbs Act robbery) (count one), 18 U.S.C. §

 1951, and using and carrying a firearm during a crime of violence (counttwo), 18 U.S.C. § 924(c).

 [DE 52].

        Wallace filed a 28 U.S.C. § 2255 motion challenging his conviction on count two, arguing

that it was based on the unconstitutionally vague residual clause of 18 U.S.C. § 924(c). Upon a

motion by the government, this case was stayed on August 17, 2016, to await decisions by the

Fourth Circuit in United States v. Walker, 934 F.3d 375 (4th Cir. 2019) and United States v. Simms,

914 F.3d 229 (4th Cir. 2019). Although Simms was decided on January 24, 2019, the mandate in

Simms was stayed to await the Supreme Court's decision in United States v. Davis, 139 S. Ct. 2319

(2019). Following the Supreme Court's decision in Davis and the Fourth Circuit's mandate in
Simms, this Court sua sponte lifted the stay in this matter and ordered additional briefing. In this

posture, the§ 2255 motion is ripe for adjudication.

                                           DISCUSSION

       A motion under 28 U.S.C. § 2255 will be granted where the petitioner has shown that his

sentence was imposed in violation of the Constitution or laws of the United States, that the court

was without jurisdiction to impose the sentence, that the sentence was in excess of the maximum

sentence authorized by law, or that it is otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

       In his§ 2255 motion, Wallace argues that his 18 U.S.C. § 924(c) conviction is invalid as it

is based on a predicate conviction that is no longer a crime of violence, relying on the Supreme

Court's decision in Johnson v. United States, 135 S. Ct. 2551 (2015). In Johnson, the Supreme

Court held that the residual clause of the Armed Career Criminal Act's definition of a crime of

violence is unconstitutionally vague. Id. at 2563; 18 U.S.C. § 924(e)(2). Four years later, in Davis,

the Supreme Court invalidated the definition of a crime of violence in 18 U.S.C. § 924(c)(3)'s

residual clause. 139 S. Ct. at 2336; see also Simms, 914 F.3d at 252.

       Pursuant to 18 U.S.C. § 924(c), a defendant shall be subject to a consecutive sentence ifhe

"during and in relation to any crime of violence or drug trafficking crime ... for which the person

may be prosecuted in a court of the United States, uses or carries a firearm or who, in furtherance

of any such crime, possesses a firearm .... " 18 U.S.C. § 924(c)(l)(A). The predicate offense for

Wallace's conviction under 18 U.S.C. § 924(c) is his Hobbs Act robbery charge in count one. [DE

1].

       Section 924(c) defines a crime of violence as a felony offense that

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another [the force clause], or
       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense
       [the residual clause].

                                                 2
18 U.S.C. § 924(c)(3)(A)-(B). Although the residual clause of§ 924(c)(3) is now invalid, Hobbs

Act robbery remains a crime of violence under the force clause of§ 924(c)(3)(A). United States

v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). Accordingly, Wallace's§ 924(c) conviction stands.

                                   Certificate of Appealability

       A certificate of appealability shall not issue absent "a substantial showing of the denial of

a constitutional right." 28 U.S.C. § 2253(c)(2).        A petitioner satisfies this standard by

demonstrating that reasonable jurists would find that an assessment of the constitutional claims is

debatable and that any dispositive procedural ruling dismissing such claims is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). As reasonable jurists would not find this

Court's denial of petitioner's§ 2255 motion debatable, a certificate of appealability is DENIED.

                                         CONCLUSION

       Accordingly, for the foregoing reasons, petitioner's motion to vacate, set aside, or correct

sentence [DE 57] is DENIED. A certificate of appealability is also DENIED.


SO ORDERED,     thisf:..J day of September, 2019.

                                            ~tv.t1¢
                                            TRRENCEW:BOYLE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3
